     Case 2:20-cv-07340-PSG-PVC Document 22 Filed 02/18/21 Page 1 of 3 Page ID #:76



 1

 2                                                              2/18/21
 3

 4
                                                               JS-6
 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
                                     WESTERN DIVISION
11

12    UNITED STATES OF AMERICA,                No. 2:20-cv-07340-PSG (PVCx)
13                Plaintiff,                   [PROPOSED] CONSENT JUDGMENT OF
                                               FORFEITURE
14                vs.

15    $45,500.00 IN U.S. CURRENCY,

16                Defendant.

17

18    KARLA PERAZA,

19                 Claimant.
20

21

22          Plaintiff United States of America (“the government”) and

23    Claimant Karla Peraza (“Peraza”) have made a stipulated request for

24    the entry of this Consent Judgment, resolving this action in its

25    entirety.

26          The Court, having considered the stipulation of the parties, and

27    good cause appearing therefor, HEREBY ORDERS, ADJUDGES AND DECREES:

28          1.    This Court has jurisdiction over the subject matter of this
     Case 2:20-cv-07340-PSG-PVC Document 22 Filed 02/18/21 Page 2 of 3 Page ID #:77




1     action and the parties to this Consent Judgment of Forfeiture.

2           2.    The Complaint for Forfeiture states a claim for relief

3     pursuant to 21 U.S.C. § 881(a)(6).

4           3.    Notice of this action has been given and published as

5     required by law.     All potential claimants to the defendant currency

6     other than Peraza are deemed to have admitted the allegations of the

7     Complaint for Forfeiture to be true with respect to the defendant

8     currency.    The allegations set out in the Complaint are sufficient to

9     establish a basis for forfeiture.

10          4.    The sum of $5,000.00 only (without interest) shall be

11    returned to Peraza through her counsel.        The government shall have

12    judgment as to the remainder of the defendant currency (i.e.,

13    $40,500.00), plus any interest earned by the government on the

14    entirety of the defendant currency since seizure, and no other right,

15    title or interest shall exist therein.        The government shall dispose

16    of the forfeited funds in accordance with law.

17          5.    The funds to be returned to Peraza shall be paid through

18    her counsel by electronic transfer to the Richard M. Barnett client

19    trust account.    Peraza and her attorney shall provide all information

20    and complete all documents requested by the government to facilitate

21    the transfer including, without limitation, providing Peraza’s social

22    security or taxpayer identification number, the identity of the bank,

23    and the bank’s address, account name, account number, account type

24    and routing number for the account to which the transfer of funds is

25    to be made.

26    ///

27
28
                                              2
     Case 2:20-cv-07340-PSG-PVC Document 22 Filed 02/18/21 Page 3 of 3 Page ID #:78




1           6.   There was reasonable cause for the seizure of the defendant

2     currency and institution of these proceedings.         This judgment shall

3     be construed as a certificate of reasonable cause pursuant to 28

4     U.S.C. § 2465.

5           7.   Peraza did not substantially prevail in this action, and

6     the parties hereto shall bear their own attorney fees and costs.

7
              February 18
8      Dated: __________, 2021
                                           HON. PHILIP S. GUTIERREZ
9                                          UNITED STATES DISTRICT JUDGE
10
11
12
13    Presented by:

14    TRACY L. WILKISON
      Acting United States Attorney
15    BRANDON D. FOX
      Assistant United States Attorney
16    Chief, Criminal Division
      STEVEN R. WELK
17    Assistant United States Attorney
      Chief, Asset Forfeiture Section
18
19        /s/Brent A. Whittlesey
      BRENT A. WHITTLESEY
20    Assistant United States Attorney

21    Attorneys for Plaintiff
      UNITED STATES OF AMERICA
22
23
24
25
26
27
28
                                              3
